FILED
                                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                         Tenth Circuit

                            FOR THE TENTH CIRCUIT                            April 16, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 ANDREW POMPEY,

       Petitioner - Appellant,

 v.                                                         No. 20-3012
                                                   (D.C. No. 5:19-CV-03142-JWL)
 N. C. ENGLISH,                                               (D. Kan.)

       Respondent - Appellee.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, KELLY, and EID, Circuit Judges.**
                  _________________________________

      Pro se1 petitioner-appellant Andrew Pompey challenges the district court’s

denial of his 28 U.S.C. § 2241 motion for habeas relief. We affirm the district

court’s judgment.




      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       **
          After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       1
         Because Pompey is proceeding pro se, we liberally construe his
filings. United States v. Pinson, 584 F.3d 972, 975 (10th Cir. 2009). That said,
liberally construing a pro se filing does not include supplying additional factual
allegations or constructing a legal theory on the appellant’s behalf. Whitney v. New
Mexico, 113 F.3d 1170, 1173–74 (10th Cir. 1997).
                                          I.

      Andrew Pompey is a federal inmate incarcerated in the United States

Penitentiary Leavenworth in Kansas. On October 31, 2018, amphetamine was

discovered in the cell occupied by Pompey and another inmate. The incident was

investigated by prison staff and ultimately referred to the Disciplinary Hearing

Officer (“DHO”).


      Prior to the DHO hearing, Pompey received both a notice of hearing and a

written explanation of his rights at the hearing. R. 109–10. He signed both

documents and noted that he did not want to call witnesses or have a staff

representative. R. 109–11.

      At the DHO hearing on November 28, 2018, Pompey stated, “I just moved in

the cell the day before. I didn’t know [the amphetamine] was in there. I don’t know

what amphetamines are.” R. 37. Pompey presented no other evidence. The DHO

concluded that Pompey committed the prohibited act of possessing contraband.

Consequently, Pompey lost 41 days of good-time credits as well as 90 days of

commissary, email, and visitation privileges. Pompey received a written report

detailing the DHO’s decision on December 19, 2018. See R. 111–13.

      In August 2019, Pompey filed a petition for writ of habeas corpus under 28

U.S.C. § 2241—asserting that his due process rights had been violated. The district

court denied Pompey’s petition. We affirm.




                                           2
                                            II.

      To meet the requirements of due process in a prison disciplinary hearing that

may result in the loss of good-time credits, “the inmate must receive: (1) advance

written notice of the disciplinary charges; (2) an opportunity, when consistent with

institutional safety and correctional goals, to call witnesses and present documentary

evidence in his defense; and (3) a written statement by the factfinder of the evidence

relied on and the reasons for the disciplinary action.” Superintendent, Mass. Corr.

Inst., Walpole v. Hill, 472 U.S. 445, 454 (1985). Due process also requires that a

decision to revoke an inmate’s good-time credits must be supported by “some

evidence.” Id. This standard does not require “examination of the entire record,

independent assessment of the credibility of witnesses, or weighing of the evidence.”

Instead, the some-evidence standard is satisfied as long as “any evidence” supports

the disciplinary decision. Id. at 455–56.

                                            III.

      We agree with the district court that Pompey’s due process rights were not

violated. Pompey received written notice of the disciplinary charges, R. 109–10, he

had an opportunity to present a defense, R. 111, and he received a written statement

of the disciplinary decision and the reasons supporting it, R. 111–13. Additionally,

the DHO’s disciplinary decision was supported by some evidence because

amphetamine was discovered in Pompey’s prison cell.

      Pompey makes two arguments on appeal. First, he argues that the DHO’s

decision was not supported by sufficient evidence because the amphetamine was

                                             3
discovered in a cell occupied by Pompey and another inmate rather than in Pompey’s

exclusive possession. But this argument fails because we have held that the some-

evidence standard is satisfied in prison disciplinary decisions where contraband was

found in an area inhabited by multiple inmates. Howard v. U.S. Bureau Of Prisons,

487 F.3d 808, 812 (10th Cir. 2007) (citing Hamilton v. O’Leary, 976 F.2d 341, 345

(7th Cir. 1992) (“The proposition that constructive possession provides ‘some

evidence’ of guilt when contraband is found where only a few inmates have access is

unproblematical.”)); see also Hill, 472 U.S. at 456 (holding that the some-evidence

standard was satisfied where three inmates were seen fleeing the scene of an assault

but the evidence “did not support an inference that . . . either of the respondents was

the assailant or otherwise participated in the assault”). The cases that Pompey cites

as support for his argument are inapposite because they did not involve prison

disciplinary hearings and thus did not apply the some-evidence standard. E.g.,

United States v. Little, 829 F.3d 1177, 1179 (10th Cir. 2016); United States v.

Benford, 875 F.3d 1007, 1010 (10th Cir. 2017).

      Second, Pompey argues that his due process rights were violated because he

“had trouble understanding the proceedings without the assistance of a staff

representative.” Aplt. Br. at 5. This argument also fails. Prior to the disciplinary

hearing, Pompey signed a form indicating that he did not want a staff representative.

R. 109. Additionally, Pompey’s statements during the hearing suggested that he did

understand the nature of the proceedings. Pompey defended himself—stating “I just

moved in the cell the day before. I didn’t know [the amphetamine] was in there. I

                                           4
don’t know what amphetamines are.” R. 37. Because it appears that Pompey

understood the disciplinary proceeding against him, his due process rights were not

violated on this ground.

                                         IV.

      For these reasons, we hold that Pompey’s due process rights were not violated.

We therefore AFFIRM the judgment of the district court.




                                          Entered for the Court


                                          Allison H. Eid
                                          Circuit Judge




                                          5